Title: From Thomas Jefferson to Lafayette, 17 June 1786
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Dear Sir
Paris June 17. 1786.

It seems that a writ of surseance is what Mr. Ridout desires.  In what cases this is granted, by what power, and thro whom the applications go, I am ignorant, as I have always declined asking them for any body; my idea having been that where they could be obtained according to fixed rules, they would be granted of course on any application; and that where it was not agreeable to rule to grant them, the laws of the land should be permitted to take their course. To this has been added the reason which determines my conduct in a multitude of cases, that is, not to let small things of this kind be introduced into the account of favours to the U.S. In fact I suppose it is the business of an attorney to obtain the writ Mr. Ridout desires; however this you know better than I do.
The Marquis de Chastellux proposes to take a family soup with us the day after tomorrow, that is on Monday. We shall be only a partie quarrèe. If your morning course could terminate here at three o’clock that day the party would be so much the happier. Adieu. Yours affectionately,

Th: Jefferson

